63882: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63882


Short Caption:DELTA WATER STREET TRUST VS. U.S. BANK NATIONALClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A677062Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:04/30/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDelta Water Street TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentU.S. Bank National AssociationRobert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						Krystal J. Gallagher
							(Holland & Hart LLP/Las Vegas)
						Janice E. Jacovino
							(McCarthy & Holthus, LLP/Las Vegas)
						Nicole E. Lovelock
							(Holland & Hart LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						Sean D. Thueson
							(Holland & Hart LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37556: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/27/2013Filing FeeFiling fee due for Appeal.


08/27/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-25298




08/27/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-25301




08/30/2013Filing FeeE-Payment $250.00 from Michael F. Bohn


08/30/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement due:  20 days.13-25727




08/30/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-25806




09/11/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/18/13 To Court Reporter: Peggy Isom.13-26895




09/17/2013Docketing StatementFiled Docketing Statement.13-27413




10/29/2013TranscriptFiled Notice from Court Reporter. Kristy Clark stating that the requested transcripts were delivered.  Dates of transcripts: 6/18/13.13-32518




12/04/2013Notice/IncomingFiled Substitution of Attorneys, Holland and Hart, LLP., in place and stead of McCarthy & Holthus, LLP.13-36420




12/20/2013MotionFiled Stipulation extending the date to file appellant's opening brief.13-38851




12/20/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief Due Date: January 10, 2014.13-38853




01/13/2014BriefFiled Opening Brief.14-01122




01/13/2014AppendixFiled Appendix to Opening Brief. Volumes 1-2.14-01133




01/30/2014Notice/IncomingFiled Errata to Joint Appendix 1.14-03165




02/11/2014MotionFiled Stipulation Extending the Date to File Respondent's Answering Brief. (14 days)14-04491




02/11/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief Due Date: February 26, 2014.14-04494




02/24/2014Notice/IncomingFiled Errata to Joint Appendix 2.14-06007




02/27/2014BriefFiled Respondent's Answering Brief.14-06445




03/31/2014BriefFiled Appellant's Reply Brief.14-10096




03/31/2014Case Status UpdateBriefing Completed/To Screening.


04/30/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-13945




11/14/2014Order/DispositionalFiled Order Reversing and Remanding.  "REVERSE the order granting the summary judgment AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37556